Citation Nr: 1014661	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  00-20 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1966 
to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2001, a hearing was held before Mark W. 
Greenstreet who was the Veterans Law Judge designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(b) (c) (West 2002).  A copy of the transcript of that 
hearing is of record.

In July 2005, the Board rendered a decision on the veteran's 
claim.  In August 2006, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the case.  In April 2007, the Board remanded the 
claim for additional development.  Unfortunately, another 
remand is required.  

Claims for service connection for PTSD may encompass claims 
for service connection for all diagnosed psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has recharacterized the issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.

In April 2007, the Board remanded this case for additional 
development.  The RO obtained the Veteran's VA treatment 
records as ordered.  However development with respect to the 
Veteran's claimed stressors was not fully accomplishted.  

The Veteran's attorney has noted that incomplete develoment 
with respect to the stressor evidence requested.  A remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In his written statements and hearing testimony, the Veteran 
has claimed that he was subjected to attacks while serving in 
Vietnam.  Despite the Veteran's mistaken assertions that he 
was in Vietnam in 1967 and 1968, the evidence of record 
documented in the Veteran's service personnel records clearly 
establishes that he served in the 661st Ordinance Company in 
Vietnam from November 1966 to November 1967.  This was noted 
in the prior remand.  In January 2008 a request for stressor 
verification was made to the U. S. Armed Services Center for 
Research of Unit Records (CURR) for the period of time from 
November 1967 to November 1968.  Simply put these are the 
wrong dates.  An attempt should be made to verify the 
Veteran's stressors during the period of time that he is 
documented to have served in Vietnam.  

The February 2008 response also indicated that a search of 
Morning Records for verification of causalities could be 
conducted but that CURR did not maintain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of all the claimed 
stressors.  The Veteran served in Vietnam 
in the 661st Ordinance Company for the 
period of time from November 1966 to 
November 1967.  The summary and all 
associated documents should be sent to the 
U. S. Armed Services Center for Research 
of Unit Records (CURR).  They should be 
requested to provide any information to 
show whether the veteran was engaged in 
combat with the enemy and to corroborate 
the veteran's alleged stressors.  

2.  Request a copy of the unit history 
of the 661st Ordinance Company for the 
period of time from November 1966 to 
November 1967 from the appropriate 
source.  Document all attempts to 
obtain this information.

3.  If, and only if, the above evidence 
is received and indicates that 
additional development of causality 
information is required by Morning 
Reports, then request the indicated 
morning reports from the verification 
of unit casualties by morning reports 
for the 661st Ordinance Company for the 
period of time from November 1966 to 
November 1967 from the appropriate 
source.  Document all attempts to 
obtain this information.

4.  Make a finding if which, if any, 
stressors have been verified and 
provide that information to the 
examiner.  

5.  The Veteran should be scheduled for 
the appropriate VA examination for 
psychiatric disorders, which should be 
conducted with consideration of the 
criteria for PTSD.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
PTSD, the examiner should attempt to 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
the credible "stressors" that caused the 
disorder and the evidence upon which it 
was relied to establish the existence of 
the stressor(s) and if those stressor(s) 
were sufficient to cause the PTSD.  
Describe which stressor(s) the Veteran 
reexperiences and how he reexperiences 
them, and describe how the symptoms of 
PTSD affect his social and industrial 
capacity.  The examiner is requested to 
indicate:

*	The diagnoses of any psychiatric 
disorders present.

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current psychiatric disability is 
the result of the Veteran's active 
military service? 


The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation, which the examiner feels 
would be helpful, should to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disorder to include PTSD.  If the 
benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran 
and his attorney should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

